Title: To James Madison from Sanford Clark, 1 January 1817
From: Clark, Sanford
To: Madison, James


        
          Mount-Pleasant, Wayne County, Pennsyla.Jany. 1st: 1817
          Respected Sir,
        
        Permit me to remind your Excellancy that it is now well nigh three years since the above resolution passed the National Legislature and the same has not been carried into effect. I am Sir, with the compliments of the season, Your Excellancy’s Very Humble Sert.
        
          Sanford Clark
        
      